Exhibit 10.1

 

HORMEL FOODS CORPORATION

 

Restricted Stock Award Agreement

Under the 2018 Incentive Compensation Plan

(Non-Employee Directors)

 

Hormel Foods Corporation (the “Company”), pursuant to its 2018 Incentive
Compensation Plan (the “Plan”), hereby grants an award of Restricted Stock to
you, the Participant named below.  The terms and conditions of this Restricted
Stock Award are set forth in this Restricted Stock Award Agreement (the
“Agreement”), consisting of this cover page and the Terms and Conditions on the
following pages, and in the Plan document, a copy of which has been provided or
otherwise made available to you and is incorporated herein by reference and made
a part of this Agreement.  Any capitalized term that is not defined in this
Agreement shall have the meaning set forth in the Plan, as it currently exists
or as it is amended in the future.

 

 

 

 

 

Name of Participant:   ______________________

 

 

 

 

Number of Shares of Restricted Stock:  _______

 

Grant Date:                            __________, 20__

 

 

 

Vesting Date:  The date of the Company’s next annual stockholders meeting, or if
the Grant Date is later than February 3 of any given year, the date of the
Company’s second succeeding annual stockholders meeting.

 

 

 

 

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your rights and obligations in
connection with this Restricted Stock Award.

 

PARTICIPANT

HORMEL FOODS CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

Restricted Stock Award Agreement (2018 Incentive Compensation Plan)

Page 1

 

--------------------------------------------------------------------------------


 

Hormel Foods Corporation

2018 Incentive Compensation Plan

Restricted Stock Award Agreement

 

Terms and Conditions

 

1.         Grant of Restricted Stock.  The Company hereby grants to you, as of
the Grant Date specified on the cover page of this Agreement (the “Grant Date”)
and subject to the terms and conditions in this Agreement and the Plan, an Award
of the number of Shares of Restricted Stock specified on the cover page of this
Agreement. Unless and until these Shares vest as provided in Section 4 of this
Agreement, they are subject to the restrictions provided for in Section 3 of
this Agreement and are referred to as “Restricted Shares.”

 

2.         Issuance of Restricted Shares.  Until the Restricted Shares vest as
provided in Section 4 of this Agreement, the Restricted Shares will be evidenced
either by a book-entry in your name with the Company’s transfer agent or by one
or more stock certificates issued in your name. Any such stock
certificate(s) will be deposited with the Company or its designee and will bear
an appropriate legend referring to restrictions applicable to the Restricted
Shares. Any book-entry will be accompanied by a similar legend and shall be
subject to such stop-transfer orders and other restrictions as the Company may
deem advisable. Your right to receive this Restricted Stock Award is conditioned
upon your execution and delivery to the Company of any instructions of
assignment that may be necessary to permit transfer to the Company of all or a
portion of the Restricted Shares if such Restricted Shares are forfeited in
whole or in part.

 

3.         Transfer Restrictions, Possible Forfeiture and Rights as Shareholder.

 

(a)   Until the Restricted Shares vest as provided in Section 4 of this
Agreement, you are not entitled to sell, margin, assign, transfer, exchange,
pledge or otherwise encumber or dispose of the Restricted Shares and the
Restricted Shares remain subject to possible forfeiture as provided in Section 5
of this Agreement. Any attempted transfer in violation of this Agreement or the
Plan shall be null and void and of no effect.

 

(b)        Except as otherwise provided in this Agreement or the Plan, you are
entitled at all times on and after the Grant Date to all the rights of a
shareholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and to receive all ordinary course cash dividends paid
with respect to the Restricted Shares (“Cash Dividends”). Any other dividends or
distributions, including any extraordinary cash dividends or the right to
receive any stock or other securities of the Company (or any company with or
into which the company shall be combined or merged) and any other assets
(excluding Cash Dividends) (collectively, “Other Distributions”) payable with
respect to outstanding but unvested Restricted Shares, including any Shares or
other property or securities distributable in connection with an equity
restructuring or other event described in Section 12 of the Plan, shall be
delivered to, retained and held by the Company subject to the same restrictions,
vesting conditions and other terms of this Agreement to which the underlying
unvested Restricted Shares are subject. At the time the underlying Restricted
Shares vest, the Company shall deliver to you (without interest) such retained
Other Distributions that relate to the Restricted Shares that have vested. In

 

Restricted Stock Award Agreement (2018 Incentive Compensation Plan)

Page 2

 

--------------------------------------------------------------------------------


 

this Agreement, the term “Restricted Shares” shall, whenever the context
requires, be deemed to include all Other Distributions in respect of the
Restricted Shares. You agree to execute and deliver to the Company any
instruments of assignment that may be necessary to permit transfer to the
Company of all or any portion of any dividends or distributions subject to this
Section 3(b) that may be forfeited.

 

4.                                    Vesting of Restricted Shares.

 

(a)        Scheduled Vesting.  The Restricted Shares will vest on the Vesting
Date specified on the cover page of this Agreement (the “Vesting Date”), so long
as your Service to the Company does not end.

 

(b)   Accelerated Vesting.  Notwithstanding Section 4(a) of this Agreement,
vesting of the Restricted Shares may be accelerated during the term of the
Option under the circumstances described in Sections 12(b) and 12(c) of the
Plan, and at the discretion of the Committee in accordance with
Section 3(b)(2) of the Plan.

 

5.         Effect of Termination of Service.  Except as otherwise provided in
accordance with Section 4 of this Agreement, if you cease to be a Service
Provider, you will immediately forfeit all unvested Restricted Shares. Any
Restricted Shares that are forfeited shall be returned to the Company for
cancellation. You shall have no further rights as a stockholder of the Company
with respect to the forfeited Shares, including, without limitation, any right
to receive any dividend or distribution payable to stockholders of record on or
after the date of such forfeiture.

 

6.         Delivery of Unrestricted Shares.  After any Restricted Shares vest
pursuant to Section 4 of this Agreement, and after the Company has determined
that all conditions to the release of such vested Shares to you, including
compliance with all applicable legal requirements as provided in
Section 17(c) of the Plan, have been satisfied, the Company shall, as soon as
practicable, cause to be delivered to you the applicable number of unrestricted
Shares, together with all Other Distributions that relate to such Shares.
Delivery of the unrestricted Shares shall be effected by the removal of
restrictions on the book-entry in the stock register maintained by the Company’s
transfer agent with a corresponding notice provided to you, by the electronic
delivery of the Shares to a brokerage account you designate, or by delivery to
you of a stock certificate without a restrictive legend.

 

7.         No Right to Continued Service or Future Awards. This Agreement awards
Restricted Stock to you, but does not impose any obligation on the Company to
make any future grants or issue any future awards to you or otherwise continue
your participation under the Plan. This Agreement will not give you a right to
continued Service with the Company or any Affiliate, and the Company may
terminate your Service without regard to the effect it may have upon you under
this Agreement.

 

8.         Tax Consequences.  You acknowledge that unless you make a proper and
timely Section 83(b) election as described below, then at the time the
Restricted Shares vest, you will be obligated to recognize ordinary income and
be taxed in an amount equal to the Fair Market Value as of the date of vesting
of the Restricted Shares then vesting. You shall be solely responsible for any
tax obligations that may arise as a result of this Award.

 

Restricted Stock Award Agreement (2018 Incentive Compensation Plan)

Page 3

 

--------------------------------------------------------------------------------


 

You understand that, with respect to the grant of this Restricted Stock Award,
you may file an election with the Internal Revenue Service, within 30 days of
the Grant Date, electing pursuant to Section 83(b) of the Code to be taxed on
the Fair Market Value of the Restricted Shares as of the Grant Date. You
acknowledge that it is your sole responsibility to timely file an election under
Section 83(b) of the Code. If you make such an election, you must promptly
provide the Company with a copy.

 

9.         Governing Plan Document.  This Agreement and the Award are subject to
all the provisions of the Plan, and to all interpretations, rules and
regulations which may, from time to time, be adopted and promulgated by the
Board or the Committee pursuant to the Plan. All interpretations of the
Committee and all related decisions or resolutions of the Board or the Committee
shall be final and binding on the Company and you. If there is any inconsistency
between the provisions of this Agreement and the Plan, the provisions of the
Plan will govern.

 

10.       Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties hereto with respect to the issuance
and delivery of the Restricted Shares and supersede all prior agreements,
arrangements, plans, and understandings relating to the issuance and delivery of
these Restricted Shares.

 

11.       Choice of Law.  This Agreement will be interpreted and enforced under
the laws of the state of Delaware (without regard to its conflicts-of-law
principles).

 

12.       Binding Effect.  This Agreement will be binding in all respects on
your heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

13.                            Compensation Recovery Policy; Cancellation.

 

(a)          You agree that during the period of your Service with the Company
or any of its Affiliates (the “Covenant Term”), you will not (i) materially
breach the Company’s Code of Ethics and Business Conduct or (ii) breach any
noncompetition, nondisclosure or similar obligation owed to the Company or any
Affiliate. Failure to comply with the provisions of Section 13(a) during the
Covenant Term shall cause this Award to be canceled.

 

(b)            Additionally, this Award and any compensation associated herewith
may be made subject to reduction, cancellation, forfeiture or recovery by the
Company or other action pursuant to any compensation recovery policy adopted by
the Board or the Committee at any time, including in response to the
requirements of Section 10D of the Exchange Act and any implementing rules and
regulations thereunder, or as otherwise required by law. Any Agreement may be
unilaterally amended by the Committee to comply with any such compensation
recovery policy

 

14.       Electronic Delivery and Acceptance.  The Company may deliver any
documents related to this Restricted Stock Award by electronic means and request
your acceptance of this Agreement by electronic means. You hereby consent to
receive all applicable documentation by electronic delivery and to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or the Company’s third-party stock plan administrator.

 

Restricted Stock Award Agreement (2018 Incentive Compensation Plan)

Page 4

 

--------------------------------------------------------------------------------